DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for priority to a provisional application is acknowledged. The effective filing date for Claims 1-8 is October 28, 2019.

Information Disclosure Statement
	No information disclosure statement has been filed for consideration by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Figure 1, the labels “RFU,” “I + Hn33,” and “I+ P80”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: claim should read “comprising” instead of “comprises.”
Claim 5 is objected to because of the following informalities: the examiner recommends amending the claim to read “wherein the NAPs is derived.” Although the antecedent basis for the term “botulinum neurotoxin” in Claim 4 renders the meaning of the claim unambiguous, the examiner believes that this change would make the intent clearer.
See 112(b) rejection for Claim 1 below regarding the term “NAPs.” Depending on the interpretation of this term, one of the following apply:
Claims 1, 3, and 4 are objected to because of the following informalities: claim should read “NAP” (singular) instead of “NAPs” (plural).
Claim 6 is objected to because of the following informalities: claim should read “NAPs” instead of the undefined term “NAP.”
Appropriate correction is required.

Claim Interpretation
	Regarding Claim 1, the phrase “for delivery of protein therapeutics through oral, sublingual and buccal routes” is considered to be an intended use of the composition rather than a limitation of the claim. For the purposes of examination, any composition could theoretically be administered orally, sublingually, or buccally, even if that is not the best mode of delivery, unless the reference specifically teaches away from oral, sublingual, or buccal administration.
	
Regarding Claims 4-5, the term “derived” is not defined in the specification. The broadest reasonable interpretation would include the natural protein sequence (“derived” via purification) and any modified version of the protein sequence.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim reads “at least one protein therapeutics.” The term “therapeutics” is plural, so it is unclear whether a single protein therapeutic is intended to be claimed. Claims 2-8 are also rejected by virtue of being dependent on rejected Claim 1. For the purposes of compact prosecution, the claim will be examined as if it stated “at least one protein therapeutic.” Similarly, Claims 2 and 3 will be examined as if they stated “protein therapeutic” instead of “protein therapeutics.”
Regarding Claim 1, the definition of NAPs presented in the specification is contradictory, and this renders the metes and bounds of the claim indefinite. “[007] The Neurotoxin Associated Proteins (NAP's) such as Botulinum neurotoxins (BoNT)…” teaches that botulinum neurotoxin is an example of a NAPs. However, [0043] “Botulinum neurotoxins is synthesized in a complex form, in which neurotoxin is surrounded by several non-toxin proteins known as neurotoxin associated proteins (NAPs)” teaches that the neurotoxin is not a NAPs. Therefore, it is unclear whether botulinum neurotoxin is claimed as a NAPs in the instant application. Additionally, it is unclear how NAPs are defined for toxins other than botulinum neurotoxin (see also the 112(a) rejection of Claim 1 above). Claims 2-8 are also rejected by virtue of being dependent on rejected Claim 1. For the purposes of compact prosecution, the term will be defined as any non-toxin component in a toxin-containing protein complex, following the definition of [0043] to better reflect the language of the term (the neurotoxin is likely not a neurotoxin associated protein).
Regarding Claim 1, it is unclear whether the term “NAPs” is singular or plural (i.e. whether it refers to a single such protein or more than one). Although the term is defined as singular (“a Neurotoxin Associated Protein (NAPs)” rather than “Neurotoxin Associated Proteins”), the term appears to be plural because it ends in an “s.” In the specification, the term is used as both a singular noun (“the NAPs is capable” [0015]) and a plural noun (“NAPs are known” [0042]). Please clarify the intent for this term and ensure the usage within the claims is consistent with that intent. If the term NAPs is singular, the examiner objects to Claim 6, which improperly uses the undefined term NAP. If the term NAPs is plural, the examiner objects to Claims 1, 3, and 4, which use a plural term to refer to a single object. Claims 2-8 are also rejected by virtue of being dependent on rejected Claim 1. For the purposes of compact prosecution, the term “NAPs” will be treated as a singular term to match how it was defined in Claim 1. 
Regarding Claim 2, the claim is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “peptide/protein hormones, vaccines, therapeutics enzymes, monoclonal antibodies, cytokines, blood factors, and/or peptide antibiotics” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons. The alternatives are not part of the same art-recognized class and are not considered to be functionally equivalent. The alternatives fail to share a single structural similarity. For example, peptide antibiotics are small and are comprised of relatively few amino acids; antibodies are significantly larger than peptide antibiotics and have a complex three dimensional shape; and vaccines may comprise several proteins bound to each other in an inactivated or attenuated viral particle. The alternatives also fail to have a common use. For example, a vaccine is used to prevent a disease, while peptide antibiotics would be used to treat a disease.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Regarding Claim 3, the claim recites that “the NAPs is capable of binding to the protein therapeutics.” One of ordinary skill in the art at the time of filing would know that the protein-protein interactions to form the native botulinum toxin-NAPs complex involve complicated interactions across large surface areas (Pirazzini et al. 2017; PTO-892; pg. 203 Figure 2). Further, one of ordinary skill in the art at the time of filing would be aware that it would also be possible for two distinct proteins to be present in a composition without binding. 
It is not clear from the specification how to determine in advance which compositions meet the limitations of this claim. The specification does not disclose the structural features of the NAPs and/or protein therapeutic that are required for binding. The specification also does not disclose whether there are any features of the composition which are required for binding, such as certain levels of pH, salinity, temperature, etc. Therefore, the metes and bounds of this claim are unclear and the claim is indefinite.
Regarding Claim 5, it is unclear whether a NAPs “derived from botulinum neurotoxin A and botulinum neurotoxin E” (1) refers to a single molecule or a hybrid NAPs containing elements from both toxin types; (2) requires NAPs from both toxin types to be individually present in the composition although the parent claim says “a” singular NAPs; or (3) was written in error, and the claim should recite “botulinum neurotoxin A or botulinum neurotoxin E” instead. The claim should be amended to clarify the applicant’s intent.
Regarding Claim 6, 7, and 8, the terms Hn-33 and P-80 are not defined in the specification relative to sequence, size, structure, gene name, or any other metric. These claims are indefinite because it is unclear which protein(s) are being claimed. For the purposes of compact examination, these proteins will be searched via a text search for the name.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3, 5, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim recites “a Neurotoxin Associated Protein (NAPs).” An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The claim broadly claims neurotoxin associated proteins (NAPs). However, the specification only considers the use of NAPs from Clostridium botulinum neurotoxin. The specification does not provide guidance on determining other NAPs that would or would not be acceptable for use in the claimed invention. In fact, the definition of NAPs provided in [0043] does not clearly lay out how one would even identify a NAPs from a toxin other than Clostridium botulinum neurotoxin (see also the 112(b) rejection of Claim 1 below). Therefore, one of ordinary skill in the art at the time of filing would conclude that the inventors only had possession of an invention using NAPs derived from Clostridium botulinum neurotoxin. Dependent Claims 2-3 are rejected for depending on rejected Claim 1. Dependent Claims 4-8 are NOT rejected because they sufficiently limit the scope of the claimed NAPs.
Regarding Claim 2, one of ordinary skill in the art at the time of filing would not believe that the applicant had possession of compositions comprising protein therapeutics from the following categories: vaccines, therapeutic enzymes, monoclonal antibodies, cytokines, and peptide antibiotics. 
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by providing examples of compositions using therapeutic proteins within these groups. Applicant also fails to show that the invention was "ready for patenting." The specification only mentions these classes of proteins within generic lists of therapeutic protein types, such as at [0002, 0014, and 0028], or when speaking broadly about goals of the invention [0012]. The applicant also does not disclose any adaptations to the composition relative to the example compositions that would be required for the best therapeutic effect when using therapeutic proteins within these genera. For example, the specification does not consider changes to the concentrations of either component, changes to the composition of the solution in which the proteins will be suspended, any additional preferred components, etc. Applicant does not disclose features of proteins in these groups that make them especially suitable for use with the invention.
With regard to therapeutic enzymes, the specification also discusses the use of the invention with detoxified recombinant botulinum neurotoxin [0035]. Botulinum neurotoxin is an example of a therapeutic enzyme (see Pirazzini et al. 2017; PTO-892; pg. 205 col. 1 par. 1 for discussion of catalytic activity and therapeutic use), but this reference also fails to provide adequate support for an invention “ready for filing.” Applicant does not describe how to make said recombinant botulinum neurotoxin, such as a discussion of how to produce the protein recombinantly or how the protein was detoxified. Applicant also does not disclose any adaptations to the composition relative to the example compositions or any features detoxified recombinant botulinum neurotoxin that make it especially suitable for use with the invention. 
Accordingly, one of ordinary skill in the art at the time of filing would not consider that the applicants had possession of an invention “ready for filing” from any of these groups.
Regarding Claim 2, one of ordinary skill in the art at the time of filing would not believe that the applicant had possession of compositions comprising protein therapeutics from the following genera: peptide/protein hormones and blood factors. 
An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
The claimed groups of proteins are broad and encompass proteins with diverse structures, biological functions, and sites of action within an organism.
Despite the variety of protein hormones and blood factors, the specification has only reduced to practice a single protein therapeutic within each group: insulin (a protein hormone) and BSA (a blood factor) [0039-0040]. The specification does not provide examples of any other acceptable protein hormones or blood factors, and it does not provide guidance on determining other possible protein therapeutics within the claimed group that would or would not be acceptable for use in the claimed composition. The applicant also does not disclose any adaptations to the composition relative to the example compositions that would be required for the best therapeutic effect when using therapeutic proteins within these genera. For example, the specification does not consider changes to the concentrations of either component, changes to the composition of the solution in which the proteins will be suspended, any additional preferred components, etc.
Therefore, one skilled in the art at the time of filing would conclude that the inventors only had possession of an invention using insulin and BSA as therapeutic proteins.
Regarding Claim 3, the claim recites that “the NAPs is capable of binding to the protein therapeutics.” One of ordinary skill in the art at the time of filing would know that the protein-protein interactions to form the native botulinum toxin-NAPs complex involve complicated interactions across large surface areas (Pirazzini et al. 2017; PTO-892; pg. 203 Figure 2). Further, one of ordinary skill in the art at the time of filing would be aware that it would also be possible for two distinct proteins to be present in a composition without binding.
The specification does not demonstrate an actual reduction to practice for this limitation. Figure 2 appears to demonstrate that the NAPs is not capable of binding to the specific protein therapeutic, because while P-80 binds to itself and forms two bands on the gel (a monomer and a dimer), BSA appears in a separate band from P-80 or Hn-33. No gels are shown or described in which the NAPs is bound to the protein therapeutic.
The specification also fails to provide a detailed description of the identifying characteristics required by the limitation. The specification does not disclose the structural features of the NAPs and/or protein therapeutic that are required for binding. The specification also does not disclose whether there are any features of the composition which are required for binding, such as certain levels of pH, salinity, temperature, etc. Therefore, one of ordinary skill in the art at the time of filing would not consider the applicant to have possession of an invention where the NAPs is capable of binding to the protein therapeutics.
Regarding Claim 5, the claim recites that the NAPs “is derived from botulinum neurotoxin A and botulinum neurotoxin E.” See the 112(b) rejection of this claim below; this rejection is based on the interpretation of the limitation as a single hybrid protein. Said hybrid protein derived from both neurotoxin types A and E does not appear to be demonstrated or contemplated within the specification. The specification does not identify (1) a process by which a hybrid NAPs protein could be produced, (2) any considerations that would be important when deciding which features to use from each protein, or (3) any advantages or limitations of a hybrid NAPs relative to a NAPs derived from a single type of botulinum neurotoxin (as demonstrated in the examples) or a NAPs from any source other than botulinum neurotoxin. Therefore, one of ordinary skill in the art at the time of filing would not believe that the applicant had possession of a NAPs that is derived using elements from both botulinum neurotoxin A and botulinum neurotoxin E.
Regarding Claims 7-8, the claims recite the use of recombinant Hn-33 or P-80, respectively. The specification discusses these limitations at [0019-0020 and 0033-0034]. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting." 
The applicant does not reduce the invention to practice by providing examples of vectors which could be used to produce recombinant Hn-33 or P-80. Applicant also fails to show that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics. Applicant does not disclose sequences for the proteins. Applicant does not suggest preferred promoters or vectors for producing the proteins. Applicant does not suggest a production system such as, for example, producing the proteins from transformed bacteria or yeast. Applicant does not suggest ways to purify the recombinant Hn-33 or P-80 to reach a useful protein product after creating a recombinant production system. Finally, applicant does not provide any guidance on overcoming obstacles during the process of creating the recombinant system or producing the recombinant protein product. Further, a search of the relevant literature reveals that these genes are particularly difficult to clone due to their high A+T content (Zhou et al. 2007; Abstract; PTO-892). Therefore, one of ordinary skill in the art at the time of filing would not believe that the applicant had possession of recombinant Hn-33 or P-80.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 6, the claim recites “The composition according to claim 1 and 4.” Cumulative claiming (e.g., "A machine according to claims 3 and 4, further comprising ---") is not permitted. See MPEP 608.01(n)(I). Claims 7-8 are also rejected by virtue of being dependent on rejected Claim 6. For the purposes of compact examination, Claim 6 will be interpreted as reading “claim 1 or 4.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a composition comprising a protein therapeutic and a Neurotoxin Associated Protein (NAPs). Said protein therapeutic may be a blood factor and/or cytokine, and said NAPs may be derived from botulinum neurotoxin. Such a composition would arise naturally in the blood of an animal that has been injected with botulinum neurotoxin complex (see for example, Keller et al. 2006; PTO-892; pg. 630 section “Toxin injection procedure”).
This judicial exception is not integrated into a practical application because the phrase “for delivery of protein therapeutics through oral, sublingual and buccal routes” is an intended use of the product and does not add a meaningful limitation. Blood could theoretically be administered orally, therefore, this is claim recites this natural product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are present.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, and 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  As described above, the blood of an animal that has been injected with botulinum neurotoxin complex is encompassed within the scope of Claims 1, 2, and 4. If said animal is a human, the claims would encompass a human organism.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigalke et al. (PG-PUB US-20040028703-A1; PTO-892).
Regarding Claim 1, Bigalke et al. teaches a composition for oral delivery of protein therapeutics [0006] comprising at least one protein therapeutic and a Neurotoxin Associated Protein (NAPs). “One aspect of the present invention is thus the provision of a protein complex comprising one or more complexing proteins or their derivatives of at least one of the Clostridium botulinum types A, B, C1, C2, D, E, F or G. The protein complex further comprises a selected polypeptide or a pharmaceutical drug of low molecular weight…” [0020].
Regarding Claim 2, Bigalke et al. teaches that the protein therapeutic comprises one or more protein selected from the group consisting of peptide/protein hormones, vaccines, therapeutics enzymes, monoclonal antibodies, cytokines, blood factors, and/or peptide antibiotics. “The selected polypeptide may be a pharmacologically active, an immunologically active polypeptide or a polypeptide used for diagnostic purposes” [0020]. Specifically, Bigalke et al. teaches insulin, a protein hormone, as an example protein therapeutic [0048].
Regarding Claim 3, Bigalke et al. teaches that the NAPs is capable of binding to the protein therapeutic. “A sample thereof was analyzed for complex formation in gel filtration... The peak fraction contained both the bands of the complexing proteins as well as the band of insulin.” [0048]
Regarding Claim 4, Bigalke et al. teaches that the NAPs is derived from botulinum neurotoxin. “One aspect of the present invention is thus the provision of a protein complex comprising one or more complexing proteins or their derivatives of at least one of the Clostridium botulinum types A, B, C1, C2, D, E, F or G.” [0020]
Regarding Claim 6, Bigalke et al. teaches that the NAPs may be selected from the group consisting of Hn-33 of botulinum neurotoxin A or P-80 of botulinum neurotoxin E. Ha-33 is referred to as Ha1 in this patent [0018]. Additionally, P-80 is the non-toxin non-hemagglutinin protein of type E, as evidenced by Singh et al. (PG-PUB US-20220081473-A1; PTO-892). P-80 is a neurotoxin associated protein [Singh et al. 0005-0006] that lacks hemagglutinin activity [Singh et al. 0043]. “[0022] Preferred are protein complexes corresponding to the naturally occurring protein complexes from Clostridium botulinum of type A, B, C1, C2, D, E, F or G, for example a protein complex with Ha1, Ha2, Ha3a, Ha3b and NTNH [full name: Non-Toxin Non-Hemagglutinin] of Clostridium botulinum type B…. According to the exemplary protein complexes of type B, further preferred protein complexes are those consisting of the hemagglutinins and/or NTNH of type A, C1, C2, D, E, F or G.” (emphasis added).
Regarding Claims 7 and 8, Bigalke et al. teaches that the NAPs may be recombinant. “[0035] The complexing proteins may be produced by means of DNA recombination techniques in specific host organisms as the DNA sequences are known.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bigalke et al. (PG-PUB US-20040028703-A1; PTO-892). See the 112(b) rejection of this claim; this rejection is based on the interpretation that the composition comprises at least one NAPs from each neurotoxin type (A and E).
Bigalke et al. teaches that the composition may comprise either neurotoxin types, but does not teach combining both types into a single composition. “The protein complex consists of at least one hemagglutinin and optionally non-toxic non-hemagglutinizing protein (NTHT) of the botulinum toxin complexes of at least one of the Clostridium botulinum types A, B, C1, C2, D, E, F or G.” [0010]
Section 2144.06 of the MPEP provides guidance as to obviousness of art recognized equivalence for the same purpose.  The court has held that it is obvious to combine two compositions (a protein complex comprising NAPs from neurotoxin type A and a protein complex comprising NAPs from neurotoxin type E) each of which is taught by the prior art to be useful for the same purpose (to protect a target protein from degradation by proteases).  No specific teaching or suggestion is needed for combination – the idea of combining them flows logically from their having been individually taught in the prior art as useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 (hereafter instant claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 17, and 19-21 (hereafter patented claims) of U.S. Patent No. 6,699,966 (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other. Singh et al. (PG-PUB No. US-20220081473-A1; PTO-892) provides evidence that the protein P-80 is a 80kDa protein [Singh et al. 0042]. Therefore, SEQ ID NO: 4 is believed to be P-80 due to patented Claim 8 reciting that the protein of SEQ ID NO: 4 has a weight of about 80 kDa. This rejection can be overcome by convincingly arguing that SEQ ID NO: 4 is not P-80. This patent does not claim oral delivery of the composition; therefore, this rejection can be overcome by convincingly arguing that oral delivery of the composition would be hazardous.
Patented Claim 17 recites a composition comprising a NAPs (P-80, SEQ ID NO 4) and a protein therapeutic (Clostridium botulinum neurotoxin). Clostridium botulinum neurotoxin is a therapeutic enzyme (see Pirazzini et al. 2017; PTO-892; pg. 205 col. 1 par. 1 for discussion of catalytic activity and therapeutic use) and NAPs are capable of binding to it (Pirazzini et al. 2017; PTO-892; pg. 203 Figure 2). Instant Claims 1-4 and 6 are obvious in light of this composition.
Patented Claims 1, 2, 19, 20, 21 recite substantially pure polypeptide complexes comprising a NAPs (P-80, SEQ ID NO 4) and a protein therapeutic (Clostridium botulinum neurotoxin). Placing a protein complex into solution to form a composition would be obvious, particularly because it is specifically suggested by patented Claim 17. Instant Claims 1-4 and 6 are obvious in light of this complex.

Similar arguments apply to the following cases: Patents have been cited in the PTO-892, applications are not being provided in this response.
Patent/ Application No.
Instant Claims
Patented/Copending Claims
Notes (see below)
U.S. Patent No. 7,981,432
1-4 and 6
1-2 and 5-11
1, 2
U.S. Patent No. 7,981,432
1-4 and 6
1-2
1, 2
U.S. Patent No. 6,994,859
1-4 and 6
1-6
1
U.S. Patent No. 7,531,183
1-4 and 6
1-8
None
U.S. Patent No. 9,139,624
1-4 and 6
1-16
1
U.S. Patent No. 11,040,090
1-4
4
1
Application No. 15/064651
1-2
1-10 and 20-40
*
Cont.
4
2, 20, 28, and 31-32
*
Application No. 16/867,693
1-4
1-20
*
Application No. 17/024302
1-2
1, 4-16, 19-20
*
Cont.
4, 6, 8
4-7
*
Application No. 17/200,822
1-4
1-16
*, 1
Cont.
6
2, 6-8, 11-16
*, 1, 3

*: This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note 1: This patent/ application does not claim oral delivery of the composition; therefore, this rejection can be overcome by convincingly arguing that oral delivery would be hazardous.
Note 2: This patent is a child case of U.S. Patent No. 6,699,966, so SEQ ID NO: 4 is believed to be P-80 as laid out above. This rejection can be overcome by convincingly arguing that SEQ ID NO: 4 is not P-80.
Note 3: Singh et al. (PG-PUB No. US-20220081473-A1; PTO-892) provides evidence that the protein P-80 is a 80kDa protein [Singh et al. 0042]. The L complex is believed to include P-80 because it includes a protein referred to as NAP-80 [copending 0013]. This rejection can be overcome by convincingly arguing that NAP-80 is not P-80.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller et al. 2006 (“RECOVERY FROM BOTULINUM NEUROTOXIN POISONING IN VIVO”) teaches a composition comprising botulinum neurotoxin associated proteins and BSA (see “Toxin injection procedure” section on pg. 630).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 4161                                                                                                                                                                                         
/STACEY N MACFARLANE/
Examiner, Art Unit 1649